OPINION — AG — UNLESS OR UNTIL THE OKLAHOMA LEGISLATURE ENACTS LEGISLATION AS RECOMMENDED IN HOUSE RESOLUTION NO. 4048, THE CASTING OF A VOTE IN OKLAHOMA BY A DEPENDENT SUCH AS IS MENTIONED BY YOU, WHO IS NOT A " SPOUSE " WITHIN THE MEANING OF SAID WAR BALLOT ACT, MUST FOLLOW THE PROCEDURE OUTLINED IN THE REGULAR ABSENTEE BALLOT LAW OF THIS STATE, TO WIT: IN 26 O.S.H. 325, 26 O.S.H. 325(M). OF COURSE, IF SAID DEPENDENT IS NOT REGISTERED HE SHOULD FIRST REGISTER BY MAIL, AS PROVIDED IN 26 O.S.H. 91 26 O.S.H. 75 CITE: 26 O.S.H. 345.2 (FRED HANSEN)